Citation Nr: 1121061	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  04-20 691A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for Meniere's disease.

3.  Entitlement to service connection for hepatitis C.

4.  Entitlement to an initial disability rating greater than 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to February 1978 and again from May 1980 to July 1983.  The Veteran's DD-214 shows that the Veteran served in a pumping/pipeline occupation.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2003 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The case was subsequently transferred to the RO in No. Little Rock, Arkansas.

In April 2006 the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in No. Little Rock, Arkansas.  A transcript of this proceeding is associated with the claims file.  

This case was most recently before the Board in March 2009 at which time the Board reopened the issue of entitlement to service connection for bilateral hearing loss and remanded this issue as well as the other two issues noted on the cover page of this decision for further development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

As was noted in the March 2009 Board decision/remand, during the April 2006 Board hearing the Veteran raised a new claim of entitlement to service connection for tinnitus.  Also, more recently, in April 2011 correspondence the Veteran raised the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  As the Veteran has not perfected an appeal for an increased rating, the Board does not have jurisdiction of the TDIU claim.  Cf., Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for hepatitis C and entitlement to an initial disability rating greater than 30 percent for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  There is competent medical evidence that the Veteran's left ear hearing loss clearly and unmistakably both existed prior to his military service and was not aggravated by service.  

2.  There is no evidence of a current diagnosis of right ear hearing loss for VA compensation purposes.

3.  There is no evidence of Meniere's disease in service and no competent medical evidence linking the Veteran's current Meniere's disease with his military service.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not established.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.385  (2010).

2.  Service connection for Meniere's disease is not established.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's claim that his current bilateral hearing loss and Meniere's disease are related to his service with the United States Navy from February 1974 to February 1978 and again from May 1980 to July 1983.  Specifically, he contends that he experienced hearing loss during service and continues to suffer from hearing loss.  With regard to the claim for Meniere's disease, the Veteran notes that he sustained a perforation of the left tympanic membrane during service and this has led to his current Meniere's disease.  

Legal Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

For purposes of service connection pursuant to § 1110 and § 1131, every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § § 1111 and 1132.  

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. §§ 3.304, 3.306.

The burdens and evidentiary standard to determine whether conditions noted at entrance into service were aggravated by service are different than the burdens and evidentiary standard to determine whether conditions not noted at entrance into service were aggravated.  If a preexisting condition noted at entrance into service is not shown to have as likely as not increased in severity during service, the analysis stops.  Only if such condition is shown by an as likely as not standard to have increased in severity during service does the analysis continue.  In such cases, the increase is presumed to have been due to service unless there is clear and unmistakable evidence that the increase during service was not beyond the natural progression of the condition.  See 38 C.F.R. § 3.306. 

Analysis

1.  Bilateral hearing loss

Certain chronic diseases, including sensorineural hearing loss, may be presumed to have incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 C.F.R. § 3.307.  Disorders diagnosed more that one year after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).  In fact, a claimant may establish direct service connection for a hearing disability which initially manifests itself several years after separation from service on the basis of evidence showing that the current hearing loss is causally related to injury or disease suffered in service.  Hensley v. Brown, 5 Vet. App. 155, 164 (1993).

Entitlement to service connection for impaired hearing is subject to the requirements of 38 C.F.R. § 3.385, which provide: "For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  This regulation defines hearing loss disability for VA compensation purposes.  See Hensley, 5 Vet. App. at 157 (the threshold for normal hearing is from zero to 20 dB, and higher threshold levels indicate some degree of hearing loss).

The Veteran's February 1974 enlistment examination shows the following upon audiological examination:  

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
25 dB
15 dB
5 dB

5 dB
Left Ear
35 dB
20 dB
55 dB

35 dB

With regard to the February 1974 enlistment examination, the examiner assigned a numerical designation of 1 under all of the categories on the Veteran's physical profile or PULHES. PULHES is the six categories into which a physical profile is divided. The P stands for physical capacity or stamina; the U for upper extremities; the L for lower extremities; the H for hearing and ear; the E for eyes; and the S stands for psychiatric). The number 1 indicates that an individual possesses a high level of medical fitness and, consequently is medically fit for any military assignment. Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).

A May 1977 audiological examination revealed the following:  

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
10 dB
0 dB
5 dB
20 dB
5 dB
Left Ear
20 dB
15 dB
35 dB
40 dB
25 dB
A May 1980 audiological examination revealed the following:  

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
5 dB
5 dB
0 dB
5 dB
0 dB
Left Ear
20 dB
20 dB
35 dB
30 dB
40 dB

A June 8, 1982 audiological examination revealed the following:  

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
5 dB
0 dB
0 dB

5 dB
Left Ear
25 dB
25 dB
45 dB

45 dB

A June 16, 1982 audiological examination revealed the following:  

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
5 dB
0 dB
0 dB

10 dB
Left Ear
20 dB
25 dB
45 dB

45 dB

An October 1982 audiological examination revealed the following:  

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
15 dB
0 dB
0 dB
20 dB
10 dB
Left Ear
45 dB
30 dB
35 dB
40 dB
45 dB

A July 26, 1983 audiological examination revealed the following:  

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
 20 dB
0 dB
0 dB
25 dB
 20 dB
Left Ear
40 dB
25 dB
35 dB
40 dB
50 dB
A July 27, 1983 separation audiological examination revealed the following:  

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
20 dB
0 dB
0 dB
25 dB
20 dB
Left Ear
40 dB
45 dB
35 dB
40 dB
50 dB

The separation examination reported noted diagnoses of scared tympanic membranes, not considered disabling and hearing loss, unchanged since last examination.

On Reports of Medical History dated in July 1976, January 1978, May 1980, and July 1983 the Veteran reported "yes" to complaints of "hearing loss."  Service treatment records also show a perforation of the left superior tympanic membrane in June 1982.

The Veteran submitted an original claim for service connection for bilateral hearing loss in August 1983.  The RO denied that claim in a December 1983 rating decision, finding that while there was evidence of left ear hearing loss in service this pre-existed service and there was no evidence of aggravation.  With regard to right ear hearing loss, the RO found that there was no current evidence of right ear hearing loss.  The Veteran did not perfect an appeal and that decision was final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  

In March 2009, the Board reopened the issue of entitlement to service connection for bilateral hearing loss based on the submission of new and material evidence and remanded the claim for a VA audiological examination. 

Pursuant to the Board remand, the Veteran was afforded a VA audiological examination in November 2009.  The examiner reviewed the claims file, including the Veteran's service treatment records.  At that time the Veteran denied pre-military noise exposure and reported significant noise exposure during military service including aircraft, tracks "clattering" on dozers, and turbo props.  The Veteran indicated that he did use hearing protection, but not consistently as he had to remove it under adverse weather conditions and when radio communication was required.  He stated that he first noticed his hearing loss while standing in front of an H-3 helicopter as it was being brought to be fueled and noticed that it sounded funny.  He reported that he went to the Balboa Naval Hospital when the physician probed around in his ear with a metal object.  He state that he was scheduled for exploratory surgery but this was cancelled and he was given a hearing aid.  He reported post-military occupational noise exposure from machine noise and forklifts with the use of hearing protection.  

At the time of the examination, the Veteran complained of occasional stuffy ears and occasional ear pain.  He stated that he was diagnosed with Meniere's disease in 1994.  

Audiological testing in November 2009 revealed the following:  

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
10 dB
0 dB
10 dB
20 dB
10 dB
Left Ear
20 dB
20 dB
15 dB
50 dB
45 dB

Speech Recognition
Right Ear
94%
Left Ear
88%

The examiner also noted a September 2006 VA audiological report which showed possible hearing loss.  The examiner noted that the February 1974 enlistment examination noted normal hearing in the right ear.  In the left ear, there was mild hearing loss at 500 Hz, normal hearing at 1000 Hz, moderately severe loss at 2000 Hz and mild hearing loss at 4000 Hz.  The May 1980 enlistment examination showed hearing within normal limits in the right ear and mild hearing loss at 2000-6000 Hz in the left ear.  The May 1983 separation examination was noted to show hearing within normal limits in the right ear and mild to moderate hearing loss in the left ear, form 500-6000 Hz.  

In response to the Board's remand instructions, the examiner opined that there was clear and unmistakable evidence both that the Veteran's left ear hearing loss preexisted service and was not aggravated by service.  The examiner noted that the Veteran's hearing loss in the left ear obtained during the November 2009 VA examination was much better than the hearing loss noted in the left ear upon enlistment.  With regard to the right ear, the examiner opined that the Veteran's hearing loss (at 8000 Hz only) is not related to the Veteran's military service.  The examiner also noted that the Veteran's hearing in the right ear was within normal limits for VA compensation purposes.  

The Veteran was also afforded a VA ear diseases examination in November 2009.  This examiner also opined that the Veteran's left ear hearing loss "clearly and unmistakably" existed prior to his entry into active service and was not appreciably aggravated by the Veteran's military service.  

a.  Left Ear

As above, while the February 1974 enlistment examination shows decreased left ear hearing, the Veteran's PULHES physical profile shows normal hearing upon entrance.  No specific hearing defect was noted, so the Veteran is presumed sound upon entry into service.

To rebut the presumption of sound condition under 38 U.S.C. § 1131, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004). 

To satisfy the second requirement for rebutting the presumption of soundness, the government must show, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or that (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845 (Fed. Cir. 2006). 

Although left ear hearing loss was not noted at enlistment, there is clear and unmistakable evidence that the Veteran's left ear hearing loss preexisted service.  As above, the November 2009 VA audiological examiner opined that the Veteran "clearly" entered the military with a hearing loss in the left ear.  There is also clear and unmistakable evidence that the Veteran's left ear hearing loss was not aggravated by military service.  As above, the November 2009 VA audiological examiner opined that the Veteran's pre-existing hearing loss was not aggravated by his military service.  Significantly, the examiner noted that the Veteran's hearing loss in the left ear obtained during the November 2009 VA examination was much better than the hearing loss noted in the left ear upon enlistment.  The fact that the Veteran exhibited left ear hearing loss in service, in and of itself, is not sufficient to show that the underlying condition, as contrasted to the symptoms, worsened.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a); Hunt v. Derwinski, 1 Vet. App. 292 (1991).    

The presumption of soundness is rebutted.  The Veteran has alleged that his left ear hearing loss was aggravated during military service.  However, where lay statements are "vague" or "inconsistent with the evidence as a whole," they may be discounted by VA.  See Gardin v. Shinseki, 613 F.3d 1374, 1380 (Fed. Cir. 2010).  In the present case, the Veteran's statements of aggravation of his left ear hearing loss during military service are vague, in that he has reported an increase in his left ear hearing loss during military service but has not cited to any specific incidents which would support this allegation.  His statements are also inconsistent with the evidence as a whole as the Veteran currently has better hearing in his left ear now than he did upon enlistment examination in February 1974.  Accordingly, the lay statements concerning the aggravation of the Veteran's left ear hearing loss during military service do not constitute competent or credible medical evidence.

As such, there is no basis for service connection for left ear hearing loss on an aggravation basis as there is no indication of an increase in disability during the Veteran's military service. 

b.  Right Ear

Given the above evidence, the Board finds that service connection for right ear hearing loss is not warranted as there is no current diagnosis of right ear hearing loss for VA compensation purposes.  The November 2009 VA audiological examination report fails to show current right ear hearing loss for VA compensation purposes.  38 C.F.R. § 3.385.  The Veteran has not submitted any evidence that he has a current right ear hearing loss disorder.  As above, current disability is required in order to establish service connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Veteran's claim for service connection implicitly includes the assertion that he has right ear hearing loss, but his personal opinion as a lay person not trained in medicine is not competent evidence needed to establish a diagnosis of right ear hearing loss.  Jandreau.  Therefore, the preponderance of evidence is against service connection for bilateral hearing loss.  38 U.S.C.A. § 5107(b).

2.  Meniere's Disease

The Veteran's service treatment records are negative for complaints of dizziness or a finding of Meniere's disease.  Specifically, examination reports dated in February 1974, May 1975, July 1976, May 1977, May 1980, October 1982, and July 1983 show a normal neurologic system.  Furthermore, in Reports of Medical History dated in July 1976, January 1978, May 1980, and July 1983 the Veteran denied "dizziness or fainting spells."  Service treatment records do, however, show left ear hearing loss prior to service and continuing through service as well as a left superior tympanic membrane perforation in June 1982.  

Private treatment records dated in October 1994 show that the Veteran had severe vertigo, with tinnitus and hearing loss greater in the left ear.  The assessment included testing to "rule out Meniere's."  Subsequent treatment records show a confirmed diagnosis of Meniere's disease.    

The Veteran was afforded a VA ear diseases examination in November 2009.  At the time of this examination the Veteran denied any head injuries as an adult or as a child.  The Veteran also reported that he first noticed that he had a hearing problem in 1982 or 1982 when he was evaluated and found to have some abnormalities, notably in the left ear, specifically hearing loss and a suspected perforation.

The examiner noted that there were contradictions between the Veteran's oral history upon examination and a review of the claims file.  First, the Veteran stated that during military service he was thought to have had a perforated left tympanic membrane and was seen by an otolaryngology consultant.  The examiner noted that a previous audiogram that was dated within a few days prior to that examination was part of the reason the Veteran was referred to the otolaryngology consultant.  After the examination and evaluation the otolaryngologist said that the Veteran might have a very small or tiny perforation, but this was not confirmed at that time.  The Veteran was scheduled for a second otolaryngologist to undergo exploratory surgery suspecting a possible oscillator chain disconnection or frozen ear bone or possible ossicle as in otosclerosis for what was interpreted as a conductive hearing loss.  The Veteran underwent a preoperative audiogram just prior to this scheduled date and it was found that the Veteran had no conductive hearing loss and, thus, surgery was not undertaken and the Veteran was fitted with a left hearing aid which helped him in his hearing.  

The examiner also noted that, contrary to the Veteran's oral history denying any previous head injuries, the Veteran's service treatment records show that, during childhood, he had very abusive parents and underwent several beatings with switches, belts, siphon hoses, and canes.  In fact, in an ENT (ear, nose, and throat) consultation dated in June 1982 the Veteran reportedly noticed a hearing loss in his left ear since at least October 1977 but there was a history of a severe head blow at age 17, prior to the Veteran's military service, with a postconcussive syndrome and episodic vertigo for periods of two years after the injury.  That consultation revealed that the tympanic membranes were clear and mobile and would indicate no perforation at that time as suspected no conductive hearing loss later prior to the surgery being canceled.  It was suspected that the Veteran might have had a fixed ossicular chain, although it was difficult that the consultant speculated or had a working lost that it might be a fixed malleolus ossicle.  The Veteran was referred and scheduled for exploratory surgery in the left ear for June 1982 but, again, the surgery was canceled and it was found that the Veteran had no perforation and no conductive hearing loss.  The Veteran was fitted with a hearing aid given to him by the Naval service and realized increased hearing.  

Thus, the examiner noted that the Veteran's history of no head injuries or trauma at the time of the examination was apparently not correct as there was an apparent concussion with two years of recurrent vertigo starting at the age of 17.  

After physical examination, the examiner diagnosed the Veteran with chronic vertigo with abnormal cochlear and cochlear to brain stem neurological examination abnormality finding on Baer test and slight atelectatic left posterior superior tympanic membrane possibly secondary to previous childhood trauma.  

The examiner also opined that, with regard to the Veteran's currently diagnosed Meniere's disease, the present lymphatic hydrops or vertigo symptom complex was less than likely (50/50) to be causally related to the Veteran's military service.  The reasoning being that there was no incident or a specifically diagnosed confirmed Meniere's and the more important factor that the Veteran had a pre-existing experience prior to his military service, i.e., multiple beatings in childhood and a specific history of a severe head blow at age 17 with a postconcussive syndrome with episodic vertigo for a period of two years after the injury.

The Board finds that the preponderance of the evidence is against service connection for Meniere's disease.  First, there is no evidence of Meniere's disease during military service.  As above, numerous examination reports show a normal neurologic system and on multiple Reports of Medical History, the Veteran denied "dizziness or fainting spells."  Second, there is no evidence of Meniere's disease until 1994, approximately 11 years after service.  Third, there is no competent medical evidence in the record that links any current Meniere's disease to an incident of the Veteran's active military service.  In fact, the November 2009 VA ear diseases examiner opined that the Veteran's Meniere's disease was not related to his military service and, instead, was most likely related to the Veteran's pre-service history of a concussion.

While the Veteran contends that his Meniere's disease is related to military service, the Board accords his statements regarding the etiology of such disorder little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  Additionally, the Veteran has offered only conclusory statements regarding the relationship between his current Meniere's disease.  In contrast, the November 2009 VA ear diseases examiner reviewed his records, considered his reported history, and examined the Veteran.  Therefore, the Board finds that the November 2009 VA examiner's opinion is the most probative evidence of record.  

It is acknowledged that the Veteran is competent to give evidence about his observable symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  It is further acknowledged that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan, 451 F.3d at 1331.  Here, however, any statements as to continuous dizziness/vertigo since service are not found to be persuasive in light of the fact that the Veteran specifically denied such complaints upon separation and was not diagnosed with Meniere's disease until 11 year after service.  Such histories reported by the Veteran for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care); see also Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).

The Board finds the Veteran's contemporaneous in-service history and findings at separation along with the absence of complaints or treatment for many years after service outweigh his current statements regarding continuity of symtomatology.  The Board also questions the Veteran's credibility, particularly with his pre-service history of head trauma and subsequent denial of head trauma.  For these reasons, continuity of symptomatology has not here been established, either through the medical evidence or through the Veteran's statements.  

The opinion of the November 2009 VA ear diseases examiner is highly probative and outweighs the other evidence of record, including the Veteran's testimony and contentions.  As there is no medical evidence that the Veteran's current Meniere's disease is related to his military service, his claim for service connection must be denied.  38 U.S.C.A. § 5107(b).

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Substantially compliant notice was sent in August 2002, July 2003, and November 2005 and the claim was readjudicated in a March 2011 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service treatment records, assisted the appellant in obtaining evidence to include Social Security disability records, afforded the appellant adequate physical examinations, obtained medical opinions as to the etiology of disabilities, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for Meniere's disease is denied.


REMAND

The Veteran has reported that he was first diagnosed with hepatitis C in 1994, approximately 11 years after service.  A May 1995 private treatment record shows that the Veteran tested positive to the antibody to hepatitis C virus and a December 1997 private treatment report confirms a diagnosis of hepatitis C.  A September 2002 VA treatment record shows the Veteran's reported risk factors of hepatitis C wherein he indicated that he previously worked as a police officer with multiple blood exposures. 

The Veteran has alleged several possible theories for his diagnosis of hepatitis C.  In June 2002, he reported that he was exposed to the blood of fellow service-members while breaking up a fight.  Subsequently, in September 2002 the Veteran reported (possibly) post-service blood exposure while working as a police officer.  In November 2005, the Veteran reported a history of intravenous drug usage, intranasal cocaine usage, and engaging in high-risk sexual activity.  However, in that same report, the Veteran indicated that he had not ever engaged in "high-risk" sexual activity.  In April 2006, the Veteran reported that he contracted hepatitis C through drinking contaminated water, or by being stuck with a contaminated needle during military service.  

Unfortunately, a medical opinion has not been obtained with regard to this issue.  Given the uncertainty as to the etiology of the Veteran's hepatitis C, on remand he should also be afforded an appropriate VA examination to resolve this matter.  38 C.F.R. §§ 3.159(c)(4); 3.310.  

With regard to the PTSD issue, a review of the record shows that by rating decision dated in March 2011 the RO granted service connection for PTSD and assigned a 30 percent disability rating.  The Veteran submitted a written notice of disagreement with regard to this issue in April 2011  When a notice of disagreement is timely filed, the RO must reexamine the claim and determine if additional review or development is warranted. If no preliminary action is required, or when it is completed, the RO must prepare a statement of the case pursuant to 38 C.F.R. § 19.29, unless the matter is resolved by granting the benefits sought on appeal or the notice of disagreement is withdrawn by the appellant or his or her representative. 38 C.F.R. § 19.26.

As of this date, the Veteran has not been issued a statement of the case on this issue.  Accordingly, the Board is required to remand this issue to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1. Obtain a VA medical opinion from an appropriate physician with regard to the nature and likely etiology of the claimed hepatitis C.  The claims file should be made available to the examiner.  Based on the examination and review of the record, the examiner should discuss the etiology and the onset of the Veteran's hepatitis C.  A history of the Veteran's potential risk factors of hepatitis C infection should be detailed in full.  

The examiner must list and discuss all documented and reported pre-service, in-service, and post-service risk factors.  As above, the Veteran has alleged several possible theories for his diagnosis of hepatitis C: that he was exposed to the blood of fellow service-members while breaking up a fight; post-service blood exposure while working as a police officer; a reported history of intravenous drug usage, intranasal cocaine usage, and possibly engaging in high-risk sexual activity and through drinking contaminated water, or by being stuck with a contaminated needle during military service.

The examiner is then requested to provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that any diagnosed hepatitis C is related to the Veteran's period of active military service.  The bases for the opinion provided should be explained in detail.  If the examiner determines that an opinion cannot be rendered without an examination, the Veteran should be scheduled for an appropriate examination.  If an opinion cannot be given without resorting to speculation the examiner should so state and explain why such an opinion cannot be made. 

2. Issue a Statement of the Case (SOC) regarding the issues of entitlement to an initial disability rating greater than 30 percent for PTSD.  The RO should also advise the appellant of the need to timely file a substantive appeal if he desires appellate review of this issue.

3. After the development requested above has been     completed, the AMC/RO should readjudicate the Veteran's claim.  If the benefits sought continue to be denied, the AMC/RO should issue a supplemental statement of the case (SSOC) to the Veteran and his representative.  Thereafter the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


